Order filed November 5, 2014




                                   In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-13-01035-CR
                               ____________

                 GLENN LLOYD KINGHAM, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


                 On Appeal from the 230th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1371576

                                 ORDER

     This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of States Exhibit
Number's 5 & 6, Dash Cam Videos.
         The clerk of the 230th District Court is directed to deliver to the Clerk of this
court the original of States Exhibit Number's 5 & 6, Dash Cam Videos, on or
before November 17, 2014. The Clerk of this court is directed to receive, maintain,
and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of States
Exhibit Number's 5 & 6, Dash Cam Videos, to the clerk of the 230th District
Court.



                                                 PER CURIAM